PER CURIAM.
John Paul Turner appeals the district court’s order dismissing this action for want of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we dismiss the appeal for the reasons stated by the district court. See Turner v. Virginia, No. CA-04-44-SGW (W.D.Va. Oct. 25, 2004). We deny the motion to proceed on appeal in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED